Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: January 25, 2007 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended November 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: January 25, 2007 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period ended November 30 , 2006 030 Putnam New York Tax Exempt Income Fund 012 Putnam Equity Income Fund 949 Putnam Classic Equity Fund 060 Putnam High Yield Advantage Fund 398 Putnam Limited Duration Government Income Fund 058 Putnam Investment Grade Municipal Trust 019 Putnam New Jersey Tax Exempt Income Fund 847 Putnam Minnesota Tax Exempt Income Fund 855 Putnam Arizona Tax Exempt Income Fund 168 Putnam Tax Free Health Care Fund 433 Putnam Capital Appreciation Fund 848 Putnam Ohio Tax Exempt Income Fund 845 Putnam Massachusetts Tax Exempt Income Fund 037 Putnam Florida Tax Exempt Income Fund 846 Putnam Michigan Tax Exempt Income Fund 047 Putnam Pennsylvania Tax Exempt Income Fund
